DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 07/26/2022.
	Claims 1-20 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group II, Species I, claims 8-14, is acknowledged.
	Claims 1-7, and 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Specification

2.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thio et al. (US 6,670,227)
	Regarding claim 8, Thio discloses a method comprising: 
	forming a gate electrode 228/232 (see fig. 11) on an active region 208/210 of a semiconductor substrate 206 surrounded by a STI region 226; 
	implanting a first dopant into the active region by using the gate electrode as a mask to form LDD regions 238, 240 (see fig. 12, and col. 6, lines 62+); 
	forming a liner film 242 and/or 244 (figs. 15, 16) on top and side surfaces of the gate electrode 228, the STI region 226, and the LDD regions 238, 240; 
	forming a side wall spacer 250 on the side surfaces of the gate electrode with the liner film 242/244 interposed therebetween (fig. 16); 4880-9211-8313\14 
	implanting, with the liner film 242/244 covering the STI region 226 and the LDD regions 238, 240, a second dopant by using the gate electrode, the liner film formed on the side surfaces of the gate electrode, and the side wall spacer as a mask to form source/drain regions 256, 258 (fig. 17, and col. 7, line 58 – col. 8, line 15); and 
	removing the side wall spacer 250 (fig. 18, col. 8, lines 15-25).  

	Regarding claim 9, Thio discloses the method as claimed in claim 8, further comprising forming a tensile/compressive film (etched/remained SiN layer 244, and SiN layers 266, 268) on the liner film 242 after removing the side wall spacer 250.  Note that since the remained layer 244 and layers 266, 268 are of SiN, they would impose a tensile/compressive strain on the underlying layers and the channel region).
  
	Regarding claim 11, Thio discloses the method as claimed in claim 8, wherein the liner film 244 comprises a different insulating material from the side wall spacer 250.  See col. 7, lines 17 – 57.

	Regarding claim 12, Thio discloses the method as claimed in claim 11, wherein -the liner film 244 comprises a silicon nitride.  See col. 7, lines 17-35.

	Regarding claim 13, Thio discloses the method as claimed in claim 12, wherein the side wall spacer 250 comprises a silicon oxide.  See col. 7, lines 35-57.

Claim Rejections - 35 U.S.C. § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thio et al. (US 6,670,227) in view of Luo et al. (US 7,851,313).
	Regarding claim 10, Thio discloses the method as claimed in claim 8, comprising all claimed limitations, as discussed above, and further comprising: removing the liner film 242/244 on the source/drain regions 256, 258 after removing the side wall spacer 250.
	Thio fails to disclose etching-back the source/drain regions; and forming an epitaxial layer on the source/drain regions.  
	
	Luo discloses a method comprising etching-back source/drain regions, and forming an epitaxial layer on the source/drain regions.  See fig. 5; see also col. 3, lines 35-52; col. 4, lines 29-36.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Thio to further include the steps of etching-back the source/drain regions, and forming an epitaxial layer on the source/drain regions, as that/those taught by Luo, in order to impose a well controlled stress profile within the channel region of the semiconductor device.  See col. 3, lines 35-52; col. 4, lines 29-36 of Luo.

	Regarding claim 14, Thio discloses the method as claimed in claim 13, comprising all claimed limitations, as discussed above.  Thio also teaches that the processes for formation of shallow trench isolation structures (STI) are known to one of ordinary skill in the art of integrated circuit babrication (see col. 6, lines 42-44). 
	Thio does not specifically teach that the STI region 224/226 comprises a silicon oxide.
	
	Luo discloses a method comprising forming a gate electrode 114 (figs. 3-5) on an active region of a semiconductor substrate 108 surrounded by a STI region 110, wherein the STI region 110 comprises a silicon oxide (see col. 5, lines 38-49).

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to use silicon oxide for forming the STI, as that taught by Luo, to fulfill the invention of Thio.  It would have been obvious that this is just a matter of selecting a known material for forming the STI, and it would involve only routine skills in the art.
		
Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        October 8, 2022